PER CURIAM.
The only question involved by the assignments of error in this case is whether the findings of the trial court are sustained by the evidence. Erom a careful consideration of the evidence presented in the record we conclude that they are sustained. A strong case of fraud is not made out, but a broad view •of the evidence points to the conclusion indicated as the proper result within the rules of law applicable to the questions involved. The evidence, in connection with the silence of defendants on the trial, justified the trial court in concluding that the conveyances in question were voluntary and without substantial consideration, and that the grantor was insolvent at the time of their execution.
Order affirmed.